Citation Nr: 9900267	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from May 1942 to October 1943.

Initially, the Board of Veterans Appeals (Board) notes that 
in the informal hearing presentation filed by the appellants 
service representative in October 1998, the representative 
raised the issue of whether the appellant timely perfected an 
appeal as to the rating decision which originally denied 
service connection for the cause of the death of the veteran.  
This issue has not been developed for current appellate 
review.  In view of the disposition by the Board below, this 
argument is moot as to the merits of the claim for service 
connection.  It would only become relevant in the event the 
appellant obtained a favorable disposition of the claim for 
service connection for the cause of death and then the 
question of the effective date of the award arose.   
Accordingly, no further action on this argument is warranted 
now, and it is referred back to the RO for consideration only 
if required. 

In addition, as will be shown more fully below, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veterans death.  However, the Board notes that additional 
medical development is now necessary as to this issue, and 
that this will be addressed in the Remand portion of this 
decision. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that she now has provided 
competent medical evidence linking the veterans service-
connected disability to the cause of the veterans death, and 
that service connection for the cause of the veterans death 
is therefore warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen a claim for service connection for 
cause of death.


FINDINGS OF FACT

1.  A claim for service connection for cause of death was 
denied by a May 1994 rating decision which was not appealed.

2.  The evidence submitted since the May 1994 rating decision 
pertinent to the claim for service connection for cause of 
death bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant, and 
is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision which denied service 
connection for cause of death is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has been submitted since the 
May 1994 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 
§ 38 C.F.R. §§ 3.104, 3.156 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Following the timely filing of a notice of disagreement, the 
RO shall prepare and issue a statement of the case, after 
which the claimant will be afforded a period of sixty days to 
file the formal appeal.  38 U.S.C.A. § 7105.  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1997).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court of 
Veterans Appeals (Court) held that in order to reopen a 
previously and finally disallowed claim . . . there must be 
new and material evidence presented or secured . . . since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of ten percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1997).

To establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1997).

At the time of the May 1994 rating decision which denied the 
appellants original claim for service connection for cause 
of death, the RO noted that the January 1994 death 
certificate indicated the immediate cause as cardiac arrest 
due to endstage ischemic cardiomyopathy and arteriosclerotic 
heart disease (ASHD).  The RO determined that a careful 
review of the service medical records revealed that the 
veteran was service connected for duodenal ulcer and 
residuals of a gastric resection, and that during the 
veterans lifetime, he did not claim any conditions that 
related to the heart or conditions listed on the death 
certificate.  

The RO further found that the medical evidence did not show 
that the veterans service-connected disabilities led to or 
contributed to his death, and that based on all the facts of 
record, the veterans death was not due to service-connected 
causes, and that, therefore, service connection was not 
warranted.  The appellant filed a notice of disagreement with 
the May 1995 rating decision, and the RO issued a statement 
of the case in February 1995.  Thereafter, the RO determined 
that the appellant did not file a substantive appeal within 
sixty days of the mailing of the statement of the case by the 
RO or within the remainder of the 1-year period of the date 
of mailing of the notification of the determination being 
appealed, and May 1994 rating decision became final.  
38 C.F.R. § 20.302(b).

Since the May 1994 rating decision, additional evidence has 
been received which consists of private medical records from 
the period of February to November 1993, private medical 
records regarding the appellants medical condition, private 
medical statements form Dr. B., dated in August 1995 and 
September 1996, and statements and assertions from the 
veterans son on behalf of the appellant.

A private orthopedic consultation report from Dr. S., dated 
in February 1993, reflects that the veteran had multiple 
medical problems and that the veterans surgical history 
included a partial gastrectomy and two coronary artery bypass 
graft surgeries.  

June 1993 hospital records from S. J. Medical Center reflect 
that the veteran had a history of chronic heart disease 
characterized by myocardial ischemia, multiple myocardial 
infarctions and the need for coronary artery bypass graft 
surgery in 1979 and 1985.  He had had an earlier 
hospitalization that month for myocardial infarction in 
Florida, and was now being admitted with a chief complaint of 
chest pain.  The primary impression was organic heart 
disease.  Additional diagnoses included gastrectomy for 
peptic ulcer disease.  

An August 1993 discharge summary from S. J. Medical Center 
reflects that the veteran was readmitted in August 1993 with 
mid-sternal left-sided chest pain of two hours duration 
which had awakened him from sleep.  

September and October 1993 records from Medical Center of N. 
H. reflect that the veteran was admitted at this facility for 
increasing shortness of breath and congestion.  It was noted 
that he was found to have diffuse bilateral infiltrates and 
vascular congestion and redistribution, and mild 
cardiomegaly, all consistent with severe pulmonary edema and 
congestive heart failure, and eventually, the veteran was 
placed on dialysis for fluid removal.  Thereafter, the 
veteran became markedly weak and would not ambulate.  Further 
examination revealed findings which included esophageal 
candidiasis and a small Zenkers diverticulum, and a 
gastrotomy tube was inserted during the course of this 
hospital stay.  He was later discharged to S. J. Medical 
Center in October 1993 with a diagnosis which included renal 
failure, malnutrition, ischemic cardiomyopathy, esophageal 
candidiasis, and a history of atrial fibrillation.  

A discharge summary from S. J. Medical Center for the month 
of November 1993 reflects that during this admission, the 
veteran had periodic chest pains and experienced significant 
weight loss.  Early in November 1993, the veteran was noted 
to have developed an infection around the gastrotomy tube 
with edema, and several days later he was found to be in 
congestive heart failure again.  At this time, he was placed 
on emergency dialysis.  In November 1993, endoscopic 
examination of the colon at S. J. Medical Center revealed 
that retrograde examination indicated normal findings and 
that bleeding that the veteran experienced may have resulted 
from cecal atriovenous malformation.  November 1993 
endoscopic examination of the upper gastrointestinal tract 
was interpreted to reveal findings of gastronomy, 
gastrectomy, several erosions cauterized with good effect, 
and an ulcer estimated at 8.6 millimeters.  The impression 
was status post upper gastrointestinal bleed from gastric 
erosions compounded by uremia with platelet dysfunction.

At the end of November 1993, chest X-rays taken at S. J. 
Medical Center were interpreted to reveal an impression of 
congestive heart failure and bilateral effusions.

An August 1995 private medical statement from Dr. B. reflects 
that the veteran was his patient since March 1982 until he 
passed away in January 1994.  It was noted that the veteran 
had a long history of peptic ulcer disease which led to a 
partial gastrectomy in 1944 and a subsequent stomogastritis, 
and that for the remainder of his life, the veteran continued 
to have abdominal pain and tenderness which resulted in an 
extremely poor nutritional status.  It was further noted that 
the veteran developed progressive atherosclerotic disease 
resulting in myocardial infarction and underwent coronary 
artery bypass in 1977.  He also had an aortic aneurysm 
repaired and developed peripheral vascular disease.  He later 
years, Dr. B. noted that the veteran had nephrosclerosis with 
renal insufficiency.  Dr. B commented that the veteran 
expired of end stage ischemic cardiomyopathy due to 
atherosclerotic heart disease, and that although not the 
direct result of his primary medical difficulties, it was the 
opinion of Dr. B. that unquestionably, the poor nutritional 
status as well as the stress and discomfort experienced by 
the veteran were contributory factors in the development and 
progression of his disease.

In a medical statement from Dr. B., dated in September 1996, 
Dr. B. reiterated that it was impossible to rule out the 
effect that the veterans gastrectomy had upon his demise, 
and that he still believed that poor nutritional status, 
which was an ongoing complaint of the veteran, was a factor 
which contributed to the progression of the disease to his 
death.

In a statement dated in September 1996, the veterans son 
noted that the veterans stomach problems not only added to 
his death but also were a source of pain and discomfort 
throughout his life.  His son further indicated that that the 
veteran wasted away at the end such that his bad heart 
finally stopped.


II.  Analysis

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998) concerning the definition of the term new and 
material evidence found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had overstepped its judicial authority 
by adopting a Social Security case law definition of new 
and material evidence, rather than deferring to the 
reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation.  (slip op. at pp. 2, 17)  
The Court of Appeals for the Federal Circuit further held 
that the Courts legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened as to 
what constitutes material evidence (slip op at pp. 2, 7), 
and remanded the case for review under the Secretarys 
regulatory definition of new and material evidence.

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of new and material evidence applied 
by the Court under Colvin was as follows:

Evidence is new and material if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
new and probative (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

(slip op. at 5) [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimants than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veterans claim; it 
requires that there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome. 
(citations omitted).

(slip op. at p. 13).

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veterans claim.

(slip op. at p. 14). 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the June 1997 statement 
of the case.  Moreover, the Board has reviewed the evidence 
received since the May 1994 rating decision and, as indicated 
below, has found that the medical statements of Dr. B., dated 
in August 1995 and September 1996, are sufficient to reopen 
the veterans claim for service connection for the cause of 
the veterans death.  Accordingly, the Board finds that the 
claimant has been provided the controlling regulatory 
definition of new and material evidence, that the ROs 
adjudication of the claim was consistent with that 
definition, that this evidence qualifies as new and 
material evidence under this definition, and that it is 
therefore not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has considered the evidence and contentions 
received since the May 1994 rating decision and finds that it 
most importantly consists of the August 1995 and September 
1996 medical opinions from Dr. B. that the poor nutritional 
status as well as the stress and discomfort experienced by 
the veteran were contributory factors in the development and 
progression of his disease, that it was impossible to rule 
out the effect that the veterans gastrectomy had upon his 
demise, and that the poor nutritional status, which was an 
ongoing complaint of the veteran, was a factor which 
contributed to the progression of the disease to his death.  
Although the Board notes that these opinions seem to be based 
largely on the assumption that the veterans poor nutritional 
status was related to service-connected disability, and that 
the opinions also do not indicate that the veterans service-
connected disability acted to cause or contribute 
substantially or materially to cause death, the Board still 
finds that these written medical statements are both new and 
probative.  Specifically, while the connection of the 
veterans death to service-connected disability had 
previously been unsupported by competent medical evidence, 
the opinions of Dr. B. do indicate that the veterans poor 
nutritional status at the time of death was related to his 
history of peptic ulcer disease, and that this poor 
nutritional status was at least a contributing factor in the 
cause of his death.  Therefore, the Board does find that the 
additional evidence and material of record in this case bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 




ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for cause of death, the claim is 
reopened.


REMAND

While the Board has determined that the medical opinions of 
Dr. B. constituted new and material evidence in their 
conclusion that the veterans service-connected disability 
was a contributing factor in the cause of the veterans 
death, the Board notes that the record reflects that not only 
was service-connected disability not indicated as a primary 
cause of the veterans death (even Dr. B. indicates in August 
1995 that the poor nutritional status of the veteran was not 
the direct cause of his primary medical difficulties), the 
veterans poor nutritional status at the time of his death 
may have also been related to nonservice-connected factors.  
Moreover, it is not clear that Dr. B.s opinion was based 
upon review of the actual records in this case, including the 
veterans service medical records.  Consequently, the Board 
finds that further development of the record is warranted. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant should be given the 
opportunity to submit any additional 
evidence in support of the issue on 
appeal

2.  The RO should then refer this case to 
a specialist in the area of 
gastroenterology for an opinion as 
whether the veterans service-connected 
disability either caused or contributed 
substantially or materially to cause 
death.  The claims file and a copy of 
this remand must be made available to the 
specialist at the time of his review of 
this matter.  After reviewing the claims 
file, including the veterans death 
certificate and the medical statements 
from Dr. B., the physician should then 
respond to the following questions:

(a) Is there a causal relationship 
between the veterans poor nutritional 
status at the time of his death and his 
service-connected disability of duodenal 
ulcer and residuals of a gastric 
resection?

(b) If so, did the veterans poor 
nutritional status attributable to 
service-connected disability either cause 
or contribute substantially or materially 
to cause the veterans death?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the death of the veteran.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant, her son, and appellants 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
